                        Case 1:19-cr-10117-IT Document 518 Filed 10/07/19 Page 1 of 4
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                        Attachment (Page1) — Statement of Reasons

DEFENDANT:             Gordon Caplan
CASE NUMBER: 1:19-cr-10117-IT-4
DISTRICT:    Massachusetts

                                                          STATEMENT OF REASONS
                                                                  (Not for Public Disclosure)
       Sections I, II, III, IV, and VII oftheStatement ofReasonsform mustbe completed in allfelony and ClassAmisdemeanor cases.

I.     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

       A. ^      The court adopts the presentenceinvestigation report without change.
       B. •      The court adopts the presentence investigation report with the following changes. (Use Section VIIIifnecessary)
                 (Check all thatapplyandspecify courtdetermination,findings, or comments, referencingparagraphnumbers in thepresentence report.)

            1.   •       Chapter Twoof the United States Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                         summarize the changes,includingchangesto base offense level, or specificoffense characteristics)



           2.    •       Chapter Three of the United States SentencingCommission GuidelinesManual determinations by court: (briefly
                         summarize thechanges, including changes to victim-related adjustments, rolein theoffense, obstruction ofjustice, multiple counts, or
                         acceptance ofresponsibility)



           3.    •       Chapter Four of the UnitedStates Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                         summarize thechanges, including changes to criminal history category or scores, careeroffender status, or criminal livelihood determinations)


           4.    D       Additional Comments or Findings: (include comments orfactualfindings concerning any information in the presentence report,
                         including information thatthe Federal Bureau ofPrisons may rely onwhen itmakes inmate classification, designation, orprogramming
                         decisions: anyother rulings ondisputedportions ofthepresentence investigation report; identification of those portions ofthereport indispute
                         butfor which a courtdetermination is unnecessary because thematter willnotaffect sentencing or thecourtwillnotconsider it)


       C. •      The record establishes no needfor a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                 Applicable Sentencing Guideline: (ifmore than oneguideline applies, list the guidelineproducing the highest offense level)

II.    COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check allthat apply)

       A. •      Oneor more counts of conviction carrya mandatory minimum termof imprisonment and the sentence imposed is at or
                 above the applicable mandatory minimum term.
       B. •      One or more counts of conviction carrya mandatory minimum term of imprisonment, butthe sentence imposed is below
                 a mandatory minimum term because the courthas determined that the mandatory minimum termdoesnot applybased on:
                 •       findings of fact in this case: (Specify)

                 •       substantial assistance (18 U.S.C. § 3553(e))
                 •       the statutory safety valve (18 U.S.C. § 3553(f))
       C. ^      No count ofconviction carries a mandatory minimum sentence.

III.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
       Total OffenseLevel: 5
       Criminal History Category:            I
                        (after application of§SGI.I and§5GI.2)            0                     to 6                          months
       Supervised Release Range: _1                   to     3                years
       Fine Range: $ 500                  to $ 9,500

       •   Fine waivedor below the guidelinerange becauseof inability to pay.
                           Case 1:19-cr-10117-IT Document 518 Filed 10/07/19 Page 2 of 4

AO 245B (Rev. 11/16)      Judgment in a Criminal Case                                                                            Not for Public Disclosure
                          Attachment (Page2) — Statement of Reasons

DEFENDANT:               Gordon Caplan
CASE NUMBER:1:19-cr-10117-IT-4
DISTRICT:   Massachusetts
                                                             STATEMENT OF REASONS
IV.    GUIDELINE SENTENCING DETERMINATION (Check allthat apply)
       A.   ei       Thesentence is within the guideline range andthedifference between themaximum andminimum of theguideline range
                     does not exceed 24 months.
       B.   •        The sentence iswithin the guideline range and the difference between the maximum and minimum ofthe guideline range
                      exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section viiiifnecessary)

       C. •          Thecourtdeparts from the guideline range for one or more reasons provided in the Guidelines Manual.
                     (Alsocomplete Section V.)
       D. •          Thecourtimposed a sentence otherwise outside the sentencing guideline system (i.e.,a variance). (Also complete Section VI)
       DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
       A. The sentence imposed departs: (Check only one)
          • above the guideline range
          • below the guideline range
       B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections Cand D)
              1.           Plea Agreement
                           •    bindingplea agreement for departure acceptedby the court
                           •     plea agreement for departure, which the court finds to be reasonable
                           •   plea agreement that statesthat the government willnot opposea defense departure motion.
            2.             Motion Not Addressed in a Plea Agreement
                           •     government motion for departure
                           •     defense motion for departure to which the govemment did not object
                           •     defense motion for departure to which the govermnent objected
                           •     joint motion by both parties
            3.             Other
                           •     Other than a plea agreement or motionby the parties for departure
       C.       Reasons for departure: (Check all thatapply)
•     4A1.3        Criminal History Inadequacy           •     5K2.1     Death                          •   5K2.12 Coercion and Duress
•     5H1.1        Age                                   •     5K2.2     Physical Injury                •   5K2.13   Diminished Capacity
•     5H1.2        Education and Vocational Skills       •     5K2.3     Extreme Psychological Injury   •   5K2.14 Public Welfare
•     5H1.3        Mental and Emotional Condition        •     5K2.4     Abduction or Unlawful          •   5K2.16   Voluntary Disclosure of
                                                                          Restraint                                  Offense
•     5H1.4        Physical Condition                    •     5K2.5      Property Damage or Loss       •   5K2.17   High-Capacity, Semiautomatic
                                                                                                                     Weapon
•     5H1.5        Employment Record                     •     5K2.6     Weapon                         •   5K2.18   Violent Street Gang
•     5H1.6        Family Ties and Responsibilities      •     5K2.7     Disruption of Govemment        •   5K2.20 Aberrant Behavior
                                                                          Function
•     5H1.11       Military Service                      •     5K2.8      Extreme Conduct               •   5K2.21   Dismissed and Uncharged
                                                                                                                     Conduct
•     5H1.11       Charitable Service/Good Works         •     5K2.9     Criminal Purpose               •   5K2.22 Sex Offender Characteristics
•     5K1.1        Substantial Assistance                •     5K2.10 Victim's Conduct                  •   5K2.23   Discharged Terms of
                                                                                                                     Imprisonment
•     5K2.0        Aggravating/Mitigating                •     5K2.11     Lesser Harm                   •   5K2.24   Unauthorized Insignia
                   Circumstances
                                                                                                        •   5K3.1    Early Disposition Program
                                                                                                                     (EDP)
•     Other GuidelineReason(s) for Departure, to include departures pursuant to the commentaryin the           Guidelines Manual: (see "List of
      Departure Provisions"following the Index in the Guidelines Manual.) (Please specify)




       D.       State the basis for the departure. (Use Section VIII ifnecessary)
                       Case 1:19-cr-10117-IT Document 518 Filed 10/07/19 Page 3 of 4
AO 245B (Rev. 11/16) Judgmentin a CriminalCase                                                                           Notfor PublicDisclosure
                       Attachment (Page 3)—Statement ofReasons

DEFENDANT:   Gordon Caplan
CASE NUMBER: 1:19-cr-10117-IT-4
DISTRICT:    Massachusetts
                                                    STATEMENT OF REASONS
VI.    COURT DETERMINATION FOR A VARIANCE (Ifapplicable)
       A. The sentence imposed is: (Check only one)
          • above the guideline range
          • below the guideline range
       B. Motion for a variance before the court pursuant to: (Check allthat apply and specify reason(s) in sections Cand D)
            1.          Plea Agreement
                        •     binding plea agreement for a variance accepted by the court
                       •      plea agreement for a variance, which the court finds to be reasonable
                       •   plea agreement that statesthatthe government willnot oppose a defense motion for a variance
           2.          Motion Not Addressed in a Plea Agreement
                       •      government motion for a variance
                       •      defense motion for a variance to which the government did not object
                       •      defensemotion for a varianceto whichthe government objected
                       •      joint motion by both parties
           3.           Other
                       •      Other than a plea agreement or motion by the parties for a variance

       C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check allthat apply)
          • The nature and circumstances of the offense pursuant to 18U.S.C. § 3553(a)( 1)
             • Mens Rea                         •     Extreme Conduct                  • Dismissed/Uncharged Conduct
                 •    Role in the Offense              •     Victim Impact
                 •   GeneralAggravating or Mitigating Factors(Specify)
           •     The historyand characteristics of the defendant pursuantto 18 U.S.C. § 3553(a)(1)
                 •    Aberrant Behavior                •     Lack of Youthful Guidance
                 •    Age                              •     Mental and Emotional Condition
                 •    Charitable Service/Good          •     Military Service
                      Works
                 •    Community Ties                   •     Non-Violent Offender
                 •    Diminished Capacity              •     Physical Condition
                 •    Drug or Alcohol Dependence       •     Pre-sentence Rehabilitation
                 •    Employment Record                •     Remorse/Lack of Remorse
                 •    Family Ties and                  •     Other: (Specify)
                      Responsibilities
                 •    Issues with Criminal History: (Specify)
           •     To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
                 (18 U.S.C. § 3553(a)(2)(A))
           •     To affordadequatedeterrenceto criminal conduct(18 U.S.C. § 3553(a)(2)(B))
           •     To protect the public from furthercrimesof the defendant(18 U.S.C. § 3553(a)(2)(C))
           •     To provide the defendantwith needed educational or vocational training(18 U.S.C. § 3553(a)(2)(D))
           •     To provide the defendantwith medical care (18 U.S.C. § 3553(a)(2)(D))
           •     To provide the defendantwith other correctional treatment in the most effective manner(18 U.S.C. § 3553(a)(2)(D))
           •     To avoidunwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
           •     To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
           •     Acceptance of Responsibility           •   ConductPre-trial/On Bond •         Cooperation WithoutGovernment Motion for
           •     EarlyPlea Agreement                    •   GlobalPlea Agreement               Departure
           •     Ivrnt        (not counted in sentence) •   Waiver of Indictment          • Waiver of Appeal
           •     Policy Disagreement with the Guidelines (Kimbrough v. U.S.. 552 U.S. 85 (2007): (Specify)

           •     Other: (Specify)
       D. State the basis for a variance. (Use Section VIIIifnecessary)
                      Case 1:19-cr-10117-IT Document 518 Filed 10/07/19 Page 4 of 4

AO 245B (Rev. 11/16) Judgment in a Criminal Case                                                                        Not for Public Disclosure
                      Attachment (Page 4) — Statement of Reasons


DEFENDANT: Gordon Caplan
CASE NUMBER: 1:19.cr-10117-IT-4
DISTRICT:    Massachusetts
                                                      STATEMENT OF REASONS

VII.   COURT DETERMINATIONS OF RESTITUTION

       A. 0       Restitution Not Applicable.

       B. Total Amount of Restitution: S

       C. Restitution not ordered: (Check only one)

            1.    •    For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                       the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c}(3)(A).
            2.    •    For offenses for which restitution is otherwise mandatory under 18U.S.C. § 3663A, restitution is not ordered because
                       determining complex issues of fact and relating them to the cause or amount of the victims' losses would complicate
                       or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
                       by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
            3.    •    For other offenses for which restitutionis authorizedunder 18 U.S.C. § 3663 and/or required by the sentencing
                       guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
                       from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
                       3663(a)(l)(B)(ii).
            4.    •    For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or .
                       3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable(18 U.S.C. § 3664(d)(5))
            5.    •    For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                       3663A, restitution is not ordered becausethe victim(s)elected to not participate in any phase of determiningthe
                       restitution order (18 U.S.C. § 3664(g)(1)).
            6.    •    Restitution is not ordered for other reasons. (Explain)

       D. •       Partial restitution Is ordered for these reasons (18 U.S.C. § 3553(c)):



VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (ifapplicable)
         USSG § 5E1.2(d) provides that the amount of the fine should always be sufficient to ensure that the fine, taken together
         with other sanctions imposed, is punitive. A guidelinefine would not serve this purpose. The fine imposed, although well
         in excess of a guideline fine, is two-thirds of the amount the Defendant paid for the fraud involved in this case.




Defendant's Soc. Sec. No.: XXX-XX-XXXX                                               Date ofImposition ofJudgment
                                                                                                      10/03/2019
Defendant's Date of Birth:     1966
                                        Greenwich, CT
Defendant's Residence Address:                                                       Signature of Judge
                                                                                     Indira Talwani, U.S. District Judge
Defendant's Mailing Address:            Greenwich. CT                                Name
                                                                                     Name and
                                                                                          and Title
                                                                                              1itle ofJudge
                                                                                                    oi Judge        /     /
                                                                                     Date Signed                                /9
                                                                                                                ^/V
